     USDC IN/ND case 2:17-cv-00033-JPK document 109 filed 09/11/20 page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

JOHN DOE,                                                          )
                                                                   )       CIVIL ACTION
               Plaintiff,                                          )
v.                                                                 )
                                                                   )
PURDUE UNIVERSITY, PURDUE UNIVERSITY                               )
BOARD OF TRUSTEES, MITCHELL ELIAS                                  )
DANIELS, JR., in his official capacity as President of             )
Purdue University, ALYSA CHRISTMAS ROLLOCK,                        )       No. 2:17-cv-33-JPK
in her official capacity at Purdue University, KATHERINE           )
SERMERSHEIM, in her official capacity at Purdue University,        )
                                                                   )
               Defendants.                                         )
                                                                   )

                   PLAINTIFF JOHN DOE’S NOTICE PER LOCAL
               RULE 6-1(b) FOR AN AUTOMATIC INITIAL EXTENISION

        Plaintiff John Doe respectfully submits this Notice per Northern Indiana Local Rule 6-1(b)

for an automatic initial extension for Plaintiffs’ Response to Defendants’ Third Set of

Interrogatories. The deadline for the afore-stated Response has not been extended before. The

extension is for 28 days. The original deadline was September 21, 2020. The new deadline is

October 19, 2020. Counsel for Defendants consents to this extension.

Dated: September 11, 2020
                                             Respectfully submitted,
                                             NESENOFF & MILTENBERG, LLP
                                             By: /s/Philip A. Byler
                                             Philip A. Byler, Esq.
                                             Andrew T. Miltenberg, Esq.
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             pbyler@nmllplaw.com
                                             amiltenberg@nmllplaw.com
                                             Attorneys for Plaintiff John Doe

                                               [1]
